Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 06/07/2022; and IDS filed on 09/13/2021.
Claims 47-53, 56-57, 59-60 have been amended.
Claims 65-67 have been added.
Claim 58 has been cancelled.
Claims 47-57, 59-67 are pending in the instant application.
Claims 47-55, 64, 66-67 are withdrawn from further consideration.

Election/Restrictions
Applicant's election with traverse of Group II (claims 56-57, 59-63, 65, and 67) and the specie “barium” in the reply filed on 06/07/2022 is acknowledged.  The traversal is on the ground(s) that the Action states that the currently claimed invention lacks unity because Weinberger et al. renders the technical feature linking the claims not a special technical feature. Applicants submit that the Office's analysis is in error and the claims are in fact linked by at least one special technical feature: provision of particulate formulations appropriate for oral administration, which are transiently resident in the gut of a subject to whom they are administered in an amount sufficient to provide contrast enhancement in a medical imaging procedure. Weinberger fails to disclose or suggest this special technical feature. Furthermore, as Applicant has previously argued, Weinberger et al. clearly focuses on permanent or semi-permanent tissue fillers and compositions of glass particles suspended in gels and hydrogels incorporating the glass particles into permanent or semi-permanent implants injected into soft and hard tissue to augment these tissues. This purpose is repeatedly disclosed and emphasized throughout the Weinberger formulation, however, puzzlingly, in its analysis the Office continues seemingly to ignore the express statements in Weinberger regarding permanent and semi-permanent implantation of the disclosed compositions and, in fact, the entire and diametrically opposed purposes of the disclosed compositions of Weinberger and those claimed the instant application. Briefly, the formulations of Weinberger are formulated to be injected in small volumes into tissues to bulk the tissues into which they are injected. Weinberger discloses various routes to administer the disclosed filler formulations into various soft and hard tissues. However, this reference is silent with respect to any of the disclosed formulations being appropriate for oral administration, or for transient residency in the body of the subject following oral administration or during a medical imaging procedure following their administration by any route. If a formulation having the stated purpose of the Weinberger formulations were administered orally to a subject, such administration would result in a permanent or semi-permanent implantation of the composition in the gut and, thereby, an impaction in the gut of the subject by the formulation and lead to extreme adverse results. Secondarily, the Weinberger formulation would be inappropriate for the imaging process core to the efficacy of Applicant's claimed formulation. In attempting to shoehorn Weinberger into the analysis of Applicant's invention, the Office destroys both the purpose of Weinberger and Applicant's claimed inventions. To comport with the Office's analysis, Weinberger's formulation must be orally administered (which is not contemplated by this reference) and be transiently resident in the subject's gut (a tissue into which the reference does not contemplate administering the disclosed formulations), neither permanent nor semi-permanent. Such an application of a Weinberger formulation would destroy the purpose of the Weinberger formulations. Further, for Weinberger to properly apply to the analysis, Applicant's invention must also be altered to provide for administering into the gut of a subject a formulation becoming a permanent or semi-permanent implant, thus leading to a permanent or semi-permanent impaction in the gut of a subject to whom the composition is administered, thereby destroying the purpose of Applicant's claimed agents of providing a contrast agent that rapidly traverses and is eliminated from the gut of a subject to whom it is administered. The election of species requires Applicant to elect a single species from amongst various embodiments, which are unified by a generic claim. No rationale is provided in the Action for the delineation of the "species" noted above. Numerous other elements of the compositions are disclosed in the claims; why these particular elements were chosen is neither apparent nor is the underlying rationale explained in the Action.
 This is not found persuasive because Group I is directed to a composition, wherein the prior art has all the ingredients as claimed by Applicant and therefore is capable of the intended use of oral administration, even if the prior art is made for injection, similar to “water for injection” is capable of oral administration. 
The requirement is still deemed proper and is therefore made FINAL.
Note, new claim 67 is drawn to a different invention that does not require the same composition used in claim 56. Thus, claim 67 is withdrawn from consideration. 

Claim Objections
Claim 56 objected to because of the following informalities:  Claim 56 is depended on a withdrawn claim.  Appropriate correction is required.
	Applicant’s claims are directed to a method of contrast enhanced X-ray of a subject comprising of: orally administering an effective amount of a composition comprising of: hollow borosilicate microspheres encapsulating gas; and xanthan gum.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 56-57, 59-63, 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/266,525 (reference application) in view of WALDER et al (US2017/0050046).
The copending application recites a method of acquiring contrast enhanced MR imaging of a subject, said method comprising: administering to said subject a diagnostically effective amount of said enteric contrast medium formulation of any preceding claim (see claim 21), wherein said enteric contrast medium is administered to said subject by delivery through: (a) a natural cavity selected from the mouth, vagina, bladder, rectum and urethra; (b) a surgically created space selected from an ileal pouch, and a neobladder; (c) a space created by injury selected from a fistula, sinus tract, and abscess; or (d) a medical device selected from a catheter, a tube, a reservoir, a pouch and a pump (see claim 25), an enteric contrast medium formulation which is formulated for oral delivery to a subject contemporaneous with a medical MR imaging procedure performed on the gastrointestinal tract of said subject, said formulation comprising: an enteric contrast medium comprising a population of particles comprising a central void defined by a solid shell maintaining within the void an encapsulated gas or partial, suspended in an aqueous pharmaceutically acceptable vehicle component (see claim 1), wherein said formulation comprising an encapsulated gas or partial vacuum particle (see claim 2), wherein said encapsulated gas or partial vacuum particle is stable at room or body temperature (e.g., hollow borosilicate microspheres) (see claim 7), wherein said suspension agent comprises xanthan gum (see claim 12).
The copending application does not recite X-ray or computed tomography (CT scan).
WALDER teaches the prior art had known of X-ray imaging (see title) and MRI imaging (see [0107]) using contrast agents.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using MRI imaging with the copending contrast agent. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow different imaging diagnostics, and reasonably would have expected success because the prior art had used X-ray and MRI imaging on the same contrast agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112, 2nd paragraph
Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 57, the phrase "such as" and “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 56-57, 59-63, 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALDER et al (US 2017/0050046) in view of CANHAM et al (US 2009/0297441).
Applicant’s claims are directed to a method of acquiring X-ray or computed tomography (CT scan) of a subject comprising of: orally administering a suspension of enteric contrast formulation comprising of: hollow borosilicate microsphere; xanthan gum.
WALDER teaches a method of acquiring X-ray imaging (see title and abstract) or computed tomography (CT scan; see [0146]; [0831]) of all body parts (see [0146]) of a subject comprising of: oral or intravenous (see [0642]) administering a liquid suspension (see [0642]) a contrast formulation comprising of: hollow borosilicate microsphere from Kish or 3M (see [0716]), wherein 3M is the commercially provider used by Applicant (see Applicant’s specification); and phosphors (see abstract), such psoralen (see [0009]), which provide x-ray contrast (see abstract) and reads on a second contrast medium. Additional disclosures include: kVp (see [0144]-[0145]);  advantage of using multiple wavelengths (see [0408]; [0650]); capturing of x-ray images and assembly into tomographic views is known in the art (see [0874]); barium [0215], wherein any of the phosphor chemistries listed in Table 7 can be combined with one another to form multiple wavelengths of interest (see [0230]), such as borosilicate and barium (see [0230] at Table 7).
WALDER does not teach using xanthan gum as a suspending agent.
CANHAM teaches the prior art had known of using suspension (see [0040]) of silicone particles as an imaging agent (see abstract), such as CT scan and MRI (see [0002]), wherein suspending agents (see [0091]) includes xanthan gum (see [0091]), which works as thickening agents (see [0097]) to suspend the imaging agent. Additional disclosures include: oral or intravenous administration (see [0067]); barium sulphate is a well-known imaging agent used in the digestive tract and is therefore usually swallowed (see [0005]). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate adding xanthan gum as a suspending agent into WALDER’s suspension imaging composition/method. The person of ordinary skill in the art would have been motivated to make those modifications, because is would suspend the particles in the suspension, and reasonably would have expected success because suspending agents are well-known and used in suspension composition.
Note, the CT number is an inherent property of the contrast material, such as hollow borosilicate; thus, the prior art’s hollow borosilicate microsphere would have the same CT number as claimed by Applicant’s hollow borosilicate microsphere, unless proven otherwise.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618